    Case 2:20-cv-00014-JPJ-PMS Document 31 Filed 12/14/20 Page 1 of 2 Pageid#: 166


                                                                                                    r.lr- QAFT
                                                                                                             N:
                                                                                                              * uacjjj
                                                                                                                     crKPRT
                                           IN THE UM TED STATES DISTRICT COURT                                      RLED
                                           FORTHEWESTERN DISTRICTOFVX GINIA                             2E2 1i 2222
                                                                                                       gy              ,c           .
     M ELINDA SCOTT,                          )
     Plaintiff                                )
     v.                                     , )                                          CaseNo.2:20cv14
                         )
     W ISE COUNTY DEPT. )
      ofSOCIAI,SERVICES, )                                        .                                                            '
     etal                )                                                                                                              '
                                            .             .                                  '



                                                              M OTION TO COM PEL
                                       PRODUCTION FROM DEFENDANT JOSHUA M OON


    ' W HEREASythe Plaintiff;M eli'
                                  nda Scott,served upon Defendant Joshua M oon a Rrquçst fol                               v


                                                .                                                      ..:.                    ,
     Production on November4m,2020.DefendantJoshuaM oon hmsnotresponded within'3o daysof
     thedateofserviceand;
'
                     .


     W HEREAS,PlaintiffM elinda Scotthasm adeagoodfaithattem ptto avoid courtaction andcorlfer

     with DefpndantJoshuaM oon regarding theRequestforProduction.DefendantJoshua M oon hms

     notresponddd to additionalattemptsby PlaintiffM elinda Scottfordiscovery.

     W IIER EFO RE ,PlaintiffM elinda Scottpetitions tllis courtto order DefehdantJoshua M oon to

     respondto herFirstRequestforProductionJn#grantherany othersuch reliefthatthiscourtdeem s

     appropriate.



        '                              '
      .,    .   .        .'            .



                                                                          .   ,:   .,,      .    :.:           - 1..of2
                                                                                                   -, .:!qy.....
      ;.i   .   .   .'            ''            .   .   . .   )   .   .
                              ,
                                                                                                    M otlontù com pel
                                                                                                            7.::0œ 14
                                                                                                              . .




                                                                                                                               .J
       Case 2:20-cv-00014-JPJ-PMS Document 31 Filed 12/14/20 Page 2 of 2 Pageid#: 167



       RESPECTFULLY SU BW TTED ,


          A
       - ,.k'    '
  z''
ze''V elinda etmnpro-se
        PO BOX 1133-2014PM 887
       Ricllm ond,VA 23218
       mscottwl gmu.edu
        540-692-2342




                                     CERTIFICATE O F SERV ICE


       Ihereby certify thatIhaveboth mailed a copy ofthisM OTION TO COM PEL to the Defendant,
       Joshua M oow at 913 BealPkwy NW ,Suite A-1017,FortW alton Beach,FL 32547 and by
        electronicdeliverytojosh@ l776hosting.com onthis   7* dayofDEC   .,   2020.




                                                                 )
                                                                 ,

                                                                          M elhzdaScoLkpro-se
                                                                     P0 B OX 1133-2014PM 887
                                                                          Ricbm ond,V A 23218
                                                                              mscottw@gmu.edu
                                                                                  540-692-2342




                                                                                             2 of2
                                                                                M otion to com pel
                                                                                         2t20cv14
